Nationwide Variable Insurance Trust Neuberger Berman NVIT Multi Cap Opportunities Fund Supplement dated February 25, 2013 to the Prospectus dated April 30, 2012 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, the Prospectus is amended as follows: 1.The information under the heading “Principal Investment Strategies” on page 9 of the Prospectus is deleted in its entirety and replaced with the following: Under normal conditions, the Fund invests primarily in equity securities of companies of any market capitalization, including small-cap and mid-cap companies, and in any sector that, in the opinion of the subadviser, exhibit characteristics that are consistent with a growth style or a value style of investing. “Growth” investing means that it seeks companies whose earnings are expected to grow consistently faster than those of other companies. “Value” investing means investing in stocks of companies that the Fund’s subadviser believes to be trading at prices that do not reflect a company’s intrinsic value. Companies issuing such securities may be currently out of favor, undervalued due to market declines, or experiencing poor operating conditions that the subadviser believes to be temporary. Using a fundamental, bottom-up research approach, the Fund’s subadviser performs both quantitative and qualitative analysis in an effort to identify companies that the subadviser believes have the potential to increase in value.The subadviser employs disciplined valuation criteria and dynamic price limits to determine when to buy a stock. The valuation criteria and price limits will change over time as a result of changes in company-specific, industry and market factors. Under normal market conditions, the Fund typically will hold a limited number of stocks. At times, the subadviser may emphasize certain sectors that it believes will benefit from market or economic trends. The Fund also invests in stocks of special situation companies, which are companies that have experienced significant business problems but which the subadviser believes have favorable prospects for recovery. The subadviser follows a disciplined selling strategy and may sell a stock when it reaches a target price, fails to perform as expected, or when other opportunities appear more attractive. The Fund may invest in stocks of foreign companies. 2.The information under the heading “Principal Risks” on page 9 of the Prospectus is deleted in its entirety and replaced with the following: The Fund cannot guarantee that it will achieve its investment objective. As with any fund, the value of the Fund’s investments—and therefore, the value of Fund shares—may fluctuate. These changes may occur because of: Stock market risk – the Fund could lose value if the individual stocks in which it invests or overall stock markets in which such stocks trade go down. Small- and mid-cap risks – small and mid-cap companies are usually less stable in price and less liquid than are larger, more established companies. Therefore, they generally involve more risk. Sector risk – if the Fund emphasizes one or more economic sectors, it may be more susceptible to the financial, market or economic events affecting the particular issuers and industries in which it invests than funds that do not emphasize particular sectors. Growth style risk – growth stocks may be more volatile than other stocks because they are generally more sensitive to investor perceptions and market movements. In addition, growth stocks as a group may be out of favor at times and underperform the overall equity market for long periods while the market concentrates on other types of stocks, such as “value” stocks. Value style risk – value investing carries the risk that the market will not recognize a security’s intrinsic value for a long time or that a stock judged to be undervalued may actually be appropriately priced. In addition, value stocks as a group may be out of favor at times and underperform the overall equity market for long periods while the market concentrates on other types of stocks, such as “growth” stocks. Special situation companies risk – these are companies that may be involved in acquisitions, consolidations, mergers, reorganizations or other unusual developments that can affect a company’s market value. If the anticipated benefits of the developments do not ultimately materialize, the value of the special situation company may decline. Foreign securities risk – foreign securities may be more volatile, harder to price and less liquid than U.S. securities. The prices of foreign securities may be further affected by other factors, such as changes in the exchange rates between the U.S. dollar and the currencies in which the securities are traded. If the value of the Fund’s investments goes down, you may lose money. 3.The information under the heading “Principal Investment Strategies” on page 34 of the Prospectus is deleted in its entirety and replaced with the following: Under normal conditions, the Fund invests primarily in equity securities issued by small-, mid- and large-cap companies, and in any sectorthat, in the opinion of the subadviser, exhibit characteristics that are consistent with a growth style or a value style of investing. Equity securities in which the Fund invests are primarily common stock. The Fund may also invest in equity securities of companies that are located outside the United States. Using a fundamental, bottom-up research approach, the Fund’s subadviser performs both quantitative and qualitative analysis in an effort to identify companies that the subadviser believes have the potential to increase in value. The subadviser employs disciplined valuation criteria and dynamic price limits to determine when to buy a stock. The valuation criteria and price limits will change over time as a result of changes in company-specific, industry and market factors. Factors in identifying such companies may include the company’s: · financial condition, · industry position, · market opportunities, · senior management teams, and · relevant economic, political and regulatory factors. Under normal market conditions, the Fund typically will hold a limited number of stocks. At times, the subadviser may emphasize certain sectors that it believes will benefit from market or economic trends. The Fund also invests in stocks of special situation companies, which are companies that have experienced significant business problems but which the subadviser believes have favorable prospects for recovery. The Fund’s subadviser follows a disciplined selling strategy and may sell a stock when it reaches a target price, fails to perform as expected, or when other opportunities appear more attractive. 4.The second paragraph under Principal Risks on page 34 of the Prospectus is deleted and replaced with the following: In addition, the Fund is subject to STOCK MARKET RISK, SMALL-CAP RISK, MID-CAP RISK, SECTOR RISK, GROWTH STYLE RISK, VALUE STYLE RISK, SPECIAL SITUATION COMPANIES RISK,and FOREIGN SECURITIES RISK, each of which is described in the section “Risks of Investing in the Funds” 5.The following information supplements the information found under the heading “Key Terms” on page 34 of the Prospectus: Small-cap companies – companies with market capitalizations similar to those of companies included in the Russell 2000® Index, the largest of which was $3.7 billion as of December 31, 2011. Growth style – investing in equity securities of companies that a Fund’s subadviser believes have above-average rates of earnings growth and which therefore may experience above average increases in stock price. Quantitative analysis – mathematical and statistical methods used in the investment process to identify securities of issuers for possible purchase or sale by a Fund. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
